         Case 1:96-cv-08414-KMW Document 7079 Filed 01/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                                 :
and NIA GREENE, on behalf of themselves and all others                   :
similarly situated,                                                      :   96 Civ. 8414 (KMW)
                                                                         :
                                   Plaintiffs,                           :
                                                                         :
                   - against -                                           :   [PROPOSED]
                                                                         :   JUDGMENT
THE BOARD OF EDUCATION OF THE CITY                                       :   FOR
                                                                         :   YOLAINE ST FORT
SCHOOL DISTRICT OF THE CITY OF NEW YORK,
                                                                         :
                                    Defendant.                           :
----------------------------------------------------------------------   x


WHEREAS, the Court certified a remedy-phase class of Plaintiffs (See Gulino v. Bd. of Educ. of
the City Sch. Dist. of the City of N.Y., Opinion and Order, No. 96-cv-8414, [ECF No. 386]), and
Yolaine St Fort (“Claimant”) is a member of that class;

WHEREAS, the Court appointed a Special Master (See May 20, 2014 Order of Appointment,
[ECF No. 435]; November 12, 2014 Second Amended Order of Appointment, [ECF No. 524]) to
hear, among other things, demands for damages;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions of Law,
[ECF Nos. 999, 1008]);

WHEREAS, the Board of Education of the City School District of the City of New York
(“BOE”) and Plaintiffs entered into, and the Court so ordered, a Stipulation of Classwide Facts &
Procedures, [ECF No. 1009];

WHEREAS, the BOE and Plaintiffs entered into, and the Court so ordered, a Fifth Supplemental
Stipulation Concerning Admissibility of Exhibits, which attached a Fifth Supplemental Index of
Exhibits (collectively referred to as the “Classwide Exhibits”) filed with the Court, [ECF No.
5942];

WHEREAS, Plaintiffs and the BOE executed a Fourth Stipulation Regarding Expedited Class
Members dated November 18, 2020, and have prepared the annexed Findings of Fact and
Conclusions of Law for Yolaine St Fort, which the Special Master recommends that the Court
adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master’s
recommendation, that the Court certify this judgment as final and appealable pursuant to Federal
Rule of Civil Procedure 54(b);


                                                         1
       Case 1:96-cv-08414-KMW Document 7079 Filed 01/13/21 Page 2 of 5




IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the annexed Findings of Fact
and Conclusions of Law for Yolaine St Fort (Exhibit 1) is adopted;

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED Yolaine St Fort will have
judgment against the BOE as follows:

   1. Backpay in the amount of $1,208;

   2. LAST Fees in the amount of $210;

   3. Pre-judgment interest calculated to be $716; and

   4. Pension-related relief pursuant to the terms of the Court’s Order dated December 17,
      2018 (Pension Stipulation & Order, [ECF No. 1014]).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Yolaine St Fort will be
entitled to the following non-monetary relief:

   1. The BOE is ordered to amend its internal service, salary, payroll, and human resources
      systems as follows:
           a. Incorporate the “Pension Inputs” detailed in Paragraph 4 of Exhibit 1;

           b. Incorporate Yolaine St Fort’s counterfactual monthly service history, as listed on
              Exhibit A to the Stipulation Regarding Yolaine St Fort; and

           c. Grant Yolaine St Fort retroactive seniority based on her counterfactual monthly
              service history, as described in Paragraph 4 of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master’s recommendation that this judgment be certified as final and appealable pursuant to
Federal Rule of Civil Procedure 54(b) and expressly determines that there is no just reason for
delay for the reasons stated in the Special Master’s Report and Recommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.

        1/13/21
Dated:_______                                       ENTERED

                                                       /s/ Kimba M. Wood
                                                    ______________________




                                                2
Case 1:96-cv-08414-KMW Document 7079 Filed 01/13/21 Page 3 of 5




          Exhibit 1
         Case 1:96-cv-08414-KMW Document 7079 Filed 01/13/21 Page 4 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------   x
ELSA GULINO, MAYLING RALPH, PETER WILDS,                                 :
and NIA GREENE, on behalf of themselves and all others                   :
similarly situated,                                                      :   96 Civ. 8414 (KMW)
                                                                         :
                                   Plaintiffs,                           :   FINDINGS OF FACT
                                                                         :   AND CONCLUSIONS
                   - against -                                           :   OF LAW FOR
                                                                         :   YOLAINE ST FORT
THE BOARD OF EDUCATION OF THE CITY                                       :
SCHOOL DISTRICT OF THE CITY OF NEW YORK,                                 :
                                                                         :
                                    Defendant.                           :
----------------------------------------------------------------------   x


    1. Pursuant to the Fourth Stipulation Regarding Expedited Class Members entered into by
       the parties on November 18, 2020, and the parties’ Fourth Stipulation Regarding
       Expedited Hearing Process, dated September 9, 2020, the Special Master recommends
       the following;

    2. Yolaine St Fort is a member of the Plaintiff class in this action, and is entitled to
       monetary and injunctive relief from Defendant, the Board of Education of the City
       School District of the City of New York (“BOE”), as compensation for the injuries she
       suffered as a result of what the Court found to be the BOE’s discrimination. 1

    3. The Special Master rules, and the parties do not contest the Special Master’s ruling, that
       based on the evidence presented, and the Special Master’s prior rulings in this action,
       which have been affirmed by the Court, Yolaine St Fort has satisfied her burden of
       establishing her entitlement to the following monetary relief:
             a. Backpay in the amount of $1,208;
             b. $210 to compensate her for the fees she paid to take the Liberal Arts and Sciences
                Test; and
             c. Pre-judgment interest in the amount of $716.




1
 See Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
321]; Gulino v. Bd. of Educ. of the City Sch. Dist. of the City of N.Y., Opinion and Order, 1:96-cv-08414, [ECF No.
386].

                                                         1
       Case 1:96-cv-08414-KMW Document 7079 Filed 01/13/21 Page 5 of 5




   4. Based on the Special Master’s and the Court’s prior rulings in this action, Yolaine St Fort
      has satisfied her burden of establishing her entitlement to the following non-monetary
      relief:

          a. The BOE’s internal service, salary, payroll, and human resources systems should
             be amended to incorporate Yolaine St Fort’s counterfactual monthly BOE service
             history, as listed in the column entitled BOE Employment Title on Exhibit A;

          b. Yolaine St Fort should receive retroactive seniority, based on the counterfactual
             monthly BOE service listed in the column entitled BOE Employment Title on
             Exhibit A, with respect to salary-step advancement, longevity bonuses, accrual of
             years of service for pension, post-retirement health care benefits, accrual of CAR
             days, sabbatical leave rights, restoration of health leave rights, and hardship
             transfers;

          c. Pursuant to the procedures set forth in the Pension Stipulation & Order, [ECF No.
             1014], the following information regarding Yolaine St Fort (the “Pension Inputs”)
             should be imported into the Teachers’ Retirement System of the City of New
             York:
                  i. Date of Birth —               , 1970
                 ii. Gender — Female
                 iii. Address —
                      Brooklyn, NY, 11234
                 iv. Counterfactual date of appointment as a regularly appointed teacher —
                     November 29, 1995
                  v. BOE Employment Title — As listed in column entitled Title on Exhibit A
                 vi. Annual contractual salary — As listed in column entitled Counterfactual
                     Annual Salary on Exhibit A
                vii. Monthly contractual salary — As listed in column entitled Counterfactual
                     Monthly Earnings on Exhibit A
                viii. Dates of breaks in service (if any) — N/A
                 ix. Termination of regularly appointed teacher service (if any) — N/A
                  x. Retirement date (if any) — N/A

DATED: December 21, 2020




                                               2
